FILED
                            NOT FOR PUBLICATION
                                                                             OCT 04 2011
                     UNITED STATES COURT OF APPEALS
                                                                         MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                         No. 11-30004

               Plaintiff - Appellee,
                                                  D.C. No. 1:10-cr-30039-PA
  v.

JESUS LEAL-CARDONA,                               MEMORANDUM *
               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Jesus Leal-Cardona appeals from the 21-month sentence imposed following

his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Leal-Cardona contends that the district court erroneously believed that it

lacked authority to depart or vary on the ground of cultural assimilation, or failed

to consider cultural assimilation as a ground for departure or variance. The record



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
belies these contentions.

      Leal also contends that the court failed to explain its decision not to vary or

depart from the Guidelines range on the ground of assimilation. The record

provides an adequate basis for meaningful appellate review of the within-

Guidelines sentence. See United States v. Carty, 520 F.3d 984, 992-93, 995 (9th

Cir. 2008) (en banc).

      He next argues that the court erroneously conflated departures and variances

and erred in its decision not to depart or vary on the ground of cultural

assimilation. He contends that the resulting sentence was substantively

unreasonable. Our review of a district court’s decision to vary or depart considers

only whether the sentence imposed was substantively reasonable. See United

States v. Ellis, 641 F.3d 411, 421-22 (9th Cir. 2011). The record reflects that the

low-end sentence here was reasonable in light of the need for deterrence and

protection of the public. See 18 U.S.C. § 3553(a); U.S.S.G. 2L1.2, cmt. n.8.

      Leal finally argues that the court did not adequately address his arguments

regarding his “history and characteristics.” The court’s statements at sentencing

were sufficient to permit meaningful appellate review of its reasonable within-

Guidelines sentence. See Carty, 520 F.3d at 992-93.

      AFFIRMED.




                                           2                                    11-30004